Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 20010030597(Inoue) is determined to be the closest art of record. Inoue fails to disclose or imply a limitation including “a user terminal comprising: 
a display; and 
a controller configured to: 
receive a user input for selecting a plurality of controlled devices comprising a first type of device and a second type of device; 
request first control command information from the first type of device and second control command information from the second type of device, wherein the first control command information corresponds to a first control function of the first type of device and the second control command information corresponds to a second control function of the second type of device; 
receive the first control command information from the first type of device and the second control command information from the second type of device; and 
control the display to display a user interface (UI) including a first area for displaying a current state of the first control function of the first type of device and a second area for displaying a current state of the second control function of the second type of device, wherein the first control function is a function for controlling a setting of the first type of device and the second control function is a function for controlling a 

It is noted that none of the cited art teaches this limitation in combination with all other limitations of each independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday-Thursday /8:00AM-5PM EST/.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
12/23/2021


						/WILLIAM L BASHORE/                                                                        Supervisory Patent Examiner, Art Unit 2175